Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed.  An example acceptable title would be  -- Magnetoresistance Effect Element Including A Heusler Alloy Layer In Contact With An Intermediate Layer --.

The abstract of the disclosure is objected to because in line 7 is appears “be” should be deleted from before “in contact”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  claim 6 – line 3, “a layer be in contact” is awkward.  Claim 14 – line 3 “less than half a thickness of thinner” is awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al (U.S. 2014/0211338).
As to claim 1, Iwasaki discloses a magnetoresistive effect element comprising: an underlayer 11; a protective layer 15; a laminated body located between the underlayer and the protective layer and including a first ferromagnetic layer12a, a non-magnetic layer 13 (paragraph 0020 – lines 1 and 2), and a second ferromagnetic layer 14a in order from a side closest to the underlayer; and an intermediate layer 12b located between the underlayer and the first ferromagnetic layer (note figure 1), or between the second ferromagnetic layer and the protective layer, wherein, one ferromagnetic layer selected from the first ferromagnetic layer and the second ferromagnetic layer and be in contact with the intermediate layer is a Heusler alloy having a Co basis such as CoFeMnSi (paragraph 0027 – line 10), and a main component of the intermediate layer is an element other than Co among elements constituting the Heusler alloy having the Co basis such as Fe (paragraph 0027 – lines 10 and 11).
As to claim 2, Iwasaki discloses materials for 14a and 14b that are the same as 12a and 12b (paragraph 0027 - lines 13 and 14).
As to claim 3, in the embodiment of figure 9, layer 14Ab can be considered the second intermediate layer between the second ferromagnetic layer 14Aa and the protective layer 15, 
As to claim 4, Iwasaki discloses that for the embodiment of figure 9, layer 14Ab may be formed from CoFe while layer 12b may be formed from Fe (paragraph 0050 – line 13 and paragraph paragraph 0051 – line 3).
As to claim 14, Iwasaki discloses that layers 14Aa and 14Ab may both be formed to have a thickness of 2nm.
As to claim 15, the underlayer 11 and the protective layer 15 may be formed from Ta, Ru, or Cu (paragraph 0019 – lines 1 and 2 and paragraph 0021 – lines 1 and 2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al in view of Chen et al (U.S. 2017/0229643).  Iwasaki does not disclose that the intermediate layer may take a bcc or fcc crystalline form.
Chen discloses that a Fe or FeCo layer of a magnetoresistive stack was well known to take a bcc form (paragraph 003 – lines 1 to 5).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al in view of Qiu et al (U.S. 2011/0134572). 
Iwasaki discloses the layer 11 formed on layer 21 and that layer 21 may be formed from NiFe and the Examiner notes that the layer 21 could be treated as the substrate in applying Iwasaki in the rejection of claim 16.
Qiu discloses that (paragraph 003 – lines 1 to 5).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the NiFe layer 21 of Iwasaki be formed from an amorphous material such as amorphous iron.  The motivation would have been: amorphous iron was recognized in the prior art as a alternative to NiFe (note paragraph 0026 – lines 14 to 16 of Qiu).

Allowable Subject Matter
Claims 5-12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, February 26, 2022